Citation Nr: 0942544	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  06-32 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to degenerative disc disease of the 
lumbar spine.

2.  Entitlement to service connection for major depressive 
disorder, claimed as secondary to degenerative disc disease 
of the lumbar spine.

3.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from February 1980 to February 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran testified before the undersigned Veterans Law 
Judge at the RO in August 2009.  A transcript of his hearing 
has been associated with the claims file.

At his August 2009 hearing, the Veteran raised the issue of 
entitlement to a total evaluation based on unemployability 
due to service-connected disability.  As this issue has not 
yet been adjudicated by the RO, it is referred for 
appropriate action.

The issues of entitlement to service connection for 
hypertension and for an increased rating for degenerative 
disc disease of the lumbar spine are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Major depressive disorder is related to the Veteran's 
service-connected degenerative disc disease of the lumbar 
spine.




CONCLUSION OF LAW

Major depressive disorder is proximately due to the Veteran's 
service-connected degenerative disc disease of the lumbar 
spine.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  As discussed 
below, the Board has determined that the criteria for 
entitlement to service connection for major depressive 
disorder have been met.  Accordingly, no further notification 
or assistance pursuant to the VCAA is necessary with respect 
to this issue.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  
This includes any increase in disability (aggravation) that 
is proximately due to or the result of a service connected 
disease or injury.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury." 
Paragraph (b) of 38 C.F.R. § 3.310 was redesignated as 
paragraph (c), and a new paragraph (b) was added, which 
states:

(b) Aggravation of nonservice-connected 
disabilities. Any increase in severity of 
a nonservice-connected disease or injury 
that is proximately due to or the result 
of a service- connected disease or 
injury, and not due to the natural 
progress of the nonservice-connected 
disease, will be service connected.  
However, VA will not concede that a 
nonservice-connected disease or injury 
was aggravated by a service-connected 
disease or injury unless the baseline 
level of severity of the nonservice-
connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of 
severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

The record contains various diagnoses pertaining to the 
Veteran's psychiatric health.  In February 1999 he was 
diagnosed with mood disorder not otherwise specified.  

A March 2002 VA treatment record indicates mood and psychotic 
disorders induced by substance abuse.  

In November 2005, the Veteran's VA psychiatrist indicated 
that the Veteran was followed by the mental health clinic for 
major depression, and that he was seen in primary care for 
chronic pain.  He noted that the literature documented that 
chronic pain could be associated with increased depression 
symptoms.  

In April 2006, the Veteran's VA psychiatrist noted that the 
Veteran had been followed by the mental health clinic since 
1999 and that he was treated for depression secondary to 
chronic back pain.  He noted that he had reviewed the 
Veteran's record and that there was substantial evidence that 
his depression was directly related to his back pain.

On VA examination in July 2006, depressive disorder not 
otherwise specified was assessed.  The examiner concluded 
that it was impossible to determine whether the depression 
was primary or substance induced.  In an undated addendum to 
his examination report, the examiner expanded his statement 
to indicate that he was unable to determine whether the 
depression was primary and due to a general medical condition 
such as chronic back pain, or substance induced and due to 
either prescribed narcotics or the Veteran's documented use 
of cocaine.  

Having reviewed the evidence pertaining to this claim, the 
Board has determined that service connection is warranted for 
major depressive disorder.  In this regard, the Board notes 
that the Veteran's VA treating psychiatrist has reviewed his 
records and concluded that there is substantial evidence that 
his depression is directly related to his back pain.  As the 
Veteran has undergone substance abuse treatment and such 
abuse is well documented in his medical records, the Board 
must conclude that the treating psychiatrist accounted for 
the Veteran's substance abuse in reaching his conclusion.  

In reaching this determination, the Board has considered the 
opinions that there could be other factors influencing the 
Veteran's depression.  However, the July 2006 VA examiner 
merely stated that he was unable to reach a conclusion 
regarding the etiology of the Veteran's depression.  As the 
conclusion reached by the Veteran's treating psychiatrist is 
based upon review of pertinent literature, review of the 
Veteran's treatment records, and his personal knowledge of 
the Veteran, the Board finds that his statements are most 
probative of the etiology of the Veteran's claimed 
depression.  As such, service connection is warranted for 
this disability.

ORDER

Entitlement to service connection for major depressive 
disorder is granted.


REMAND

The Veteran seeks service connection for hypertension, to 
include as secondary to his degenerative disc disease.  
Hypertension is noted in the VA treatment records.  An April 
2007 treatment record notes hypertension, and that the 
Veteran's blood pressure was elevated that day.  The 
provider, a staff physician, noted that the elevation was 
likely due to pain.  As noted above, service connection on a 
secondary basis requires evidence sufficient to show that a 
current disability exists and that the current disability was 
either caused or aggravated by a service-connected disease or 
injury.  See Allen.  

The issue of whether the Secretary must provide a VA medical 
examination has been addressed in Duenas v. Principi, 18 Vet. 
App. 512 (2004) and McClendon v. Nicholson, 20 Vet. App. 79 
(2006).  In McClendon, the Court of Appeals for Veterans 
Claims (Court) held that in disability compensation claims, 
the Secretary must provide a VA medical examination when 
there is: (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Id. at 81.  In 
Duenas, the Court held that a VA examination is necessary 
when the record: (1) contains competent evidence that the 
Veteran has persistent or recurrent symptoms of the claimed 
disability and (2) indicate that those symptoms may be 
associated with his active military service.  18 Vet. App. at 
516.  As the medical evidence suggests a relationship between 
chronic pain caused by the Veteran's degenerative disc 
disease of the lumbar spine and hypertension, the Board has 
determined that an examination is necessary to address the 
etiology of this disability.  

With respect to his low back disability, the Veteran 
testified at his August 2009 hearing that it was becoming 
worse.  Specifically, he stated that he wore a rigid back 
brace and that he took various medications for the 
disability.  He also indicated that he experienced 
incapacitating episodes six or seven times per week.  As the 
record suggests a worsening of this disability since the most 
recent VA examination in December 2004, the Board has 
determined that a current examination is warranted.

In light of the above discussion, the Board concludes that 
additional development is required.  Accordingly, the case is 
REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
likely etiology of his claimed 
hypertension.  Upon examination and 
review of the entire claims folder, the 
examiner should provide an opinion 
regarding whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that hypertension 
was caused or aggravated by the Veteran's 
service-connected low back disability, to 
include prescribed medication for that 
disability.

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

2.  Schedule the Veteran for a VA 
examination to determine the severity of 
his service-connected degenerative disc 
disease of the lumbar spine.  All 
necessary testing should be carried out 
in conjunction with this examination.  
The results of range of motion testing 
should be reported, and any excursion of 
motion accompanied by pain should be 
specifically identified.  

The examiner should identify any 
objective evidence of pain and assess the 
extent of any pain.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  Stated differently, at what 
point does pain or any other factor limit 
motion.

Upon review of the record and physical 
examination, the examiner should describe 
the duration during the previous year of 
any incapacitating episodes caused by the 
disability.

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

3.  Thereafter, readjudicate all of the 
claims on appeal.  If the benefits sought 
on appeal remain denied, the appellant 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


